 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   LEROY CARR,                                       No. 2:14-cv-2110 JAM CKD P
12                      Plaintiff,
13          v.                                         ORDER
14   FEDERAL BUREAU OF PRISONS, et al.,
15                      Defendants.
16

17          Plaintiff is a federal prisoner proceeding pro se in this case, which is on remand from the

18   Ninth Circuit. The mandate of the Ninth Circuit has issued, ordering that the appellate court’s

19   judgment, entered October 24, 2018, takes effect as of November 29, 2018. (ECF No. 86.) The

20   district court’s dismissal of plaintiff’s claims against the United States under the Federal Tort

21   Claims Act for failure to exhaust has been vacated, while the dismissal of the other claims and

22   defendants was affirmed. (ECF No. 85.)

23          After the second amended complaint was screened, the defendants moved to dismiss the

24   complaint instead of filing an answer. (ECF No. 55.) Since the motion to dismiss was granted

25   (ECF No. 79), the government has yet to answer the complaint and will therefore be ordered to do

26   so. Additionally, the Ninth Circuit’s docket reflects that plaintiff’s address has changed and the

27   Clerk of the Court will be directed to update the docket.

28   ////
                                                       1
 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1.   Within twenty-one days of the filing of this order, defendant United States of America

 3   shall answer the complaint.

 4           2. The Clerk of the Court is directed to update the docket to reflect that plaintiff’s

 5   address is 220 11th Ave., Seattle, WA 98122.

 6   Dated: December 11, 2018
                                                       _____________________________________
 7
                                                       CAROLYN K. DELANEY
 8                                                     UNITED STATES MAGISTRATE JUDGE

 9

10   13:carr2110.answer

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
